Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 3 TO THE

3-YEAR CREDIT AGREEMENT

Dated as of June 22, 2005

 

AMENDMENT NO. 3 TO THE 3-YEAR CREDIT AGREEMENT (this "Amendment"), dated as of
June 22, 2005 among The Interpublic Group of Companies, Inc., a Delaware
corporation (the "Company"), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the "Lenders") and Citibank, N.A., as agent (the "Agent") for the
Lenders.

PRELIMINARY STATEMENTS:

(1)        The Company, the Lenders and the Agent have entered into a 3-Year
Credit Agreement dated as of May 10, 2004, as amended as of September 29, 2004
and March 31, 2005 (the "Credit Agreement"). Capitalized terms used in this
Amendment and not otherwise defined in this Amendment shall have the same
meanings as specified in the Credit Agreement.

(2)        The Company, the Required Lenders and the Agent have entered into a
waiver letter agreement, dated March 31, 2005 and a waiver letter agreement,
dated June 22, 2005, pursuant to which certain potential breaches, Defaults and
Events of Default under the Credit Agreement were waived.

(3)        The Company, the Required Lenders and the Agent have agreed to amend
the Credit Agreement as hereinafter set forth.

SECTION 1.    Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 2, hereby amended as follows:

(a)        Section 3.03(c) shall be deleted in its entirety and replaced with
the following:

“(c)      the Company and its Consolidated Subsidiaries, taken together, has
maintained for each Business Day from and after June 22, 2005, a daily ending
balance of securities held, and/or freely available, collected cash on deposit,
if any, in domestic accounts with the Lenders and/or their respective Affiliates
of not less than $225,000,000, in the aggregate. For purposes of this Section
3.03(c), “domestic account” shall mean a Dollar-denominated deposit or
securities account held by a U.S. bank or U.S.-based subsidiary of a U.S. bank
or a U.S. branch or U.S. subsidiary of a non-U.S. bank, including
Dollar-denominated investment or sweep accounts held in Nassau, The Bahamas.

(b)       Section 5.02(e) is amended by deleting the proviso at the end of the
last sentence of such Section and replacing it with the following:

“; provided, further, that for the period commencing on March 31, 2005 and
ending September 30, 2005, except for required payments or optional

 

 

 

1

 

 

 


--------------------------------------------------------------------------------



 

 

payments in lieu of required payments when in the best interest of the Company
(as determined in good faith by the appropriate officers of the Company),
pursuant to agreements relating to such purchases or acquisitions entered into
prior to March 1, 2005, the Company and its Consolidated Subsidiaries may not
purchase or otherwise acquire all or substantially all of the assets, or a
business unit or division, of any Person except to the extent that (i) the
consideration for such purchase or acquisition consists solely of capital stock
of the Company or (ii) the cash consideration for such purchases or acquisitions
shall not exceed $7,500,000, in the aggregate.”

(c)            Section 5.02(f) is amended by deleting the proviso at the end of
the last sentence of such Section and replacing it with the following:

“; provided, further that for the period from March 31, 2005 until September 30,
2005, the Company shall not declare or pay any Restricted Payment payable in
cash, except that, so long as no Default shall have occurred and be continuing
at the time of any declaration or payment of such Restricted Payment, the
Company may (i) purchase, redeem, retire, defease or otherwise acquire shares of
its capital stock in connection with the exercise of options by the employees of
the Company or its Subsidiaries and (ii) declare and pay cash dividends on the
Company’s 5 3/8% Series A Mandatory Convertible Preferred Stock pursuant to the
terms thereof as in effect on March 31, 2005.”

(d)

Section 5.03 is amended in full to read as follows:

“So long as any Advance shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will:

(i)             Interest Coverage Ratio. Maintain (A) as of the end of the
fiscal quarter ended December 31, 2004, an Interest Coverage Ratio of not less
than 3.00 to 1, (B) as of the end of the fiscal quarter ended March 31, 2005, an
Interest Coverage Ratio of not less than 2.4 to 1, (C) as of the end of the
fiscal quarter ended June 30, 2005, an Interest Coverage Ratio of not less than
2.0 to 1 and (D) as of the end of each fiscal quarter thereafter, an Interest
Coverage Ratio of not less than 3.75 to 1. “Interest Coverage Ratio” shall mean,
with respect to the end of each fiscal quarter, the ratio of (i) Consolidated
EBITDA of the Company and its Consolidated Subsidiaries for the period of four
fiscal quarters then ended to (ii) Interest Expense during such period by the
Company and its Consolidated Subsidiaries.

(ii)           Debt to EBITDA Ratio. Maintain (A) as of the end of the fiscal
quarter ended December 31, 2004, a Debt to EBITDA Ratio of not greater than 4.25
to 1, (B) as of the end of the fiscal quarter ended March 31, 2005, a Debt to
EBITDA Ratio of not greater than 4.8 to 1, (C) as of the end of the fiscal
quarter ended June 30, 2005, a Debt to EBITDA Ratio of not greater than (x) 5.65
to 1 or, (y) if prior to June 30, 2005, the Company or any of its Subsidiaries
shall have received after June 22, 2005, gross cash proceeds in an amount
greater than or

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

 

equal to $150,000,000 from one or more debt offerings and the Company has not as
of June 30, 2005 redeemed, repurchased or otherwise repaid its 7 7/8% Notes due
October 2005, 6.25 to 1, and (D) as of the end of each fiscal quarter
thereafter, a Debt to EBITDA Ratio of not greater than 3.25 to 1. “Debt to
EBITDA Ratio” shall mean, with respect to the end of each fiscal quarter, a
ratio of (i) Debt for Borrowed Money as of the end of such fiscal quarter to
(ii) Consolidated EBITDA of the Company and its Consolidated Subsidiaries for
the period of four fiscal quarters then ended

(iii)          Minimum EBITDA. Maintain Consolidated EBITDA of the Company and
its Consolidated Subsidiaries (A) for the period of four fiscal quarters ended
December 31, 2004 of not less than $550,000,000, (B) for the period of four
fiscal quarters ended March 31, 2005, of not less than $470,000,000, (C) for the
period of four fiscal quarters ended June 30, 2005, of not less than
$400,000,000 and (D) thereafter for each period of four fiscal quarters then
ended of not less than $750,000,000.”

(e)            Section 6.01(j) is hereby deleted in its entirety and shall be of
no further effect.

(f)

Section 6.02 is hereby deleted and replaced with the following:

“SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Company to, and forthwith upon such demand the Company
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent's office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other reasonable arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders. If at any time the Agent reasonably determines that any funds
held in the L/C Cash Deposit Account are subject to any right or interest of any
Person other than the Agent and the Lenders or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrowers will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited and held in the L/C Cash Deposit Account, an
amount equal to the excess of (x) such aggregate Available Amount over (y) the
total amount of funds, if any, then held in the L/C Cash Deposit Account that
are free and clear of any such right and interest. Upon the drawing of any
Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law, and if so applied, then such reimbursement
shall be deemed a repayment of the corresponding Advance in respect of such
Letter of Credit. To the extent that any such Letter of Credit expires or
otherwise terminates, and to the extent the applicable Issuing Bank’s liability
has ceased to exist under such Letter of Credit, and funds are on deposit in the
L/C Cash Deposit Account in respect of such Letter of Credit, an amount equal to
the undrawn amounts under such Letter of Credit shall be promptly returned from
such L/C Cash Deposit Account to the Company. If any Event of Default has been
waived or otherwise cured and no other Event of Default has occurred and is
continuing,

 

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

 

the balance, if any, in the L/C Cash Deposit Account shall be promptly returned
to the Company. If, in accordance with this Section 6.02, the balance in the L/C
Cash Deposit Account has not been otherwise returned, then after all such
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Deposit Account shall be promptly
returned to the Company.”

(g)           Exhibit B is amended by deleting clause (C) and replacing it with
the following:

“(C) the proceeds of the Proposed Borrowing will be used to fund known cash
requirements of the Company and its Consolidated Subsidiaries in the ordinary
course of their respective businesses within fifteen (15) Business Days of such
requirements becoming due and payable, excluding any payments of principal on
the Company’s 7 7/8% Notes due October 2005 (the “7 7/8% Notes”) or any other
debt with principal outstanding in excess of $200,000 issued under the Company’s
public debt indentures, provided, however, if, prior to September 30, 2005, the
Company or any of its Subsidiaries shall have received after June 22, 2005,
gross cash proceeds in an amount greater than or equal to $200,000,000 from one
or more equity or debt offerings, any proceeds of a Proposed Borrowing made
subsequent to the completion of such offering shall be deemed not to be used for
payments of principal on the 7 7/8% Notes.”

SECTION 2.   Conditions of Effectiveness. This Amendment shall become effective
as of the date first above written when, and only when, the Agent shall have
received counterparts of this Amendment executed by the Company and the Required
Lenders, or, as to any of the Lenders, advice satisfactory to the Agent that
such Lender has executed this Amendment.

SECTION 3.   Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a)            The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.

(b)           The execution, delivery and performance by the Company of this
Amendment and the Credit Agreement and each of the Notes, as amended hereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.

(c)            No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is

 

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

 

required for the due execution, delivery and performance by the Company of this
Amendment or the Credit Agreement and the Notes, as amended hereby.

(d)           This Amendment has been duly executed and delivered by the
Company. This Amendment and each of the Notes, as amended hereby, to which the
Company is a party are legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the rights of creditors generally and subject to general
principles of equity.

(e)            There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Amendment, the Credit Agreement or any Note or the consummation of the
transactions contemplated hereby.

SECTION 4.   Reference to and Effect on the Credit Agreement and the Notes. (a)
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the Notes to "the
Credit Agreement", "thereunder", "thereof" or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b)           The Credit Agreement and the Notes, as specifically amended by
this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

(c)            The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

SECTION 5.   Costs and Expenses The Company agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 6.   Termination. Section 1(a) and Section 1(g) shall terminate and be
of no further force and effect on November 20, 2005.

SECTION 7.   Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

 

constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 8.   Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.



 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

THE INTERPUBLIC GROUP OF COMPANIES, INC.

By: /s/ Ellen Johnson   

Title: Senior Vice President and Treasurer

 

CITIBANK, N.A.,

as Agent and as Lender

By: /s/ Carolyn A. Kee  

Title: Vice President

 

JPMORGAN CHASE BANK

By:  /s/ George Catallo  

Title: Vice President

 

KEYBANK NATIONAL ASSOCIATION

By:  /s/ Francis W. Lutz  

Title: Vice President

 

LLOYDS TSB BANK PLC

By: /s/ Nicholas J. Bruce  

Title:  Vice President

By: /s/  Stewart Taylor  

Title:  Director

 

HSBC BANK USA

By: /s/ Robert Elms  

Title: Vice President

 

ING BANK

By: /s/ Bill James  

Title: Managing Director

 

ROYAL BANK OF CANADA

By: /s/ Dustin Craven  

Title: Attorney-In-Fact

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

UBS LOAN FINANCE LLC

By:  /s/ Wilfred V. Saint  



Title: Director

By:  /s/ Richard L. Tavrow  



Title: Director 

 

SUNTRUST BANK

By:  /s/ Katherine L. Bass  



Title: Vice President

 



 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 